DETAILED ACTION
This is the first Office action on the merits of Application No. 17/261,214. Claims 1-13 are pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/2021 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
on page 2, line 12, “the second spring may be fixed to the drive member” appears it should be –the first spring may be fixed to the drive member—to be consistent with the figures and page 4, lines 1-2; and
the abstract can have the phrase “An electrical actuator (20) is provided” deleted because this is an implied phrase (MPEP 608.01(b)(I)(C)).
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
an electric drive means in claims 1, 9, and 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 6-7 are objected to because of the following informalities:  
claim 6, line 4, the phrase “its open position” appears it can be –an open position-- as the claim is dependent on claim 1 and this would make it consistent with the format used elsewhere in the claims; and
claim 7, line 4, the phrase “the end” appears it could be –the protruding end-- to avoid any confusion with the other elements having the word ‘end’ and have consistency of wording.  

Applicant is advised that should claim 3 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 4, line 3, the phrase “a second end (28b) of the second spring (28)” renders the claim indefinite because it is unclear. The first spring is designated by reference numeral 28 throughout the disclosure. Also, page 4, lines 1-2 of the specification indicates it is the second end (28b) of the first spring/return rotation spring 28 which is secured to the drive member 26 (see Fig. 2). Thus it appears applicant 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collyear (US Patent 2004650).
Regarding claim 1, Collyear discloses an electrical actuator (Figs. 1-2, and column 1 and column 2, lines 34-48), comprising an electric drive means (column 1, lines 45-46, “electric motor”) and a drive member (Figs. 1-2, motor shaft 1 with sleeve 2) being rotationally driven upon activation of the electric drive means, an output member (Figs. 1-2, screwed sleeve 4 with sleeve 3) being rotationally connected to the drive member by means of a first one way spring clutch (Figs. 1-2, spring 5 and column 2, lines 10-13), and a second spring (Figs. 1-2, spring 7) being connected to the output member (Figs. 1-2, spring 7 connected to 3 via 5 and 6) and forming a one column 2, line 7, “one-way brake”) between the output member and a fixed tube (Figs. 1-2, ring 9) forming part of a stationary housing (Figs. 1-2, housing of the motor 10), wherein the electrical actuator further comprises a regulation cup (Figs. 1-2, flywheel 6 which regulates the connection of the output. Flywheel 6 surrounds and holds 5, 3, and 2.) being configured to engage with the second spring to disconnect the output member from the fixed tube (column 2, lines 13-23).  
Regarding claim 2, Collyear discloses the electrical actuator according to claim 1, wherein the drive member and the output member are arranged coaxially (shown in Figs. 1-2).  
Regarding claim 3 and claim 12, Collyear discloses the electrical actuator according to claim 2, wherein the regulation cup surrounds the drive member as well as the output member (Figs. 1-2, 6 surrounds both 2 and 3).  
Regarding claim 5, Collyear discloses the electrical actuator according to claim 1, wherein the second spring is maneuverable between an idle position in which the output member is connected to the fixed tube (column 2, lines 9-13, there is a torsional connection between the fixed tube (9), the output member (3), and spring 7 and the spring 7 is in a holding position with 6), and an open position in which the output member is disconnected from the fixed tube (column 2, lines 13-23, the output member gets disconnected from back driving which is the open position).  
Regarding claim 9, Collyear discloses a clutch (column 1, lines 48-51, e.g. screw portion moves to engage) comprising an electrical actuator (Figs. 1-2, and column 1 and column 2, lines 34-48) and an electric drive means (column 1, lines 45-46, “electric motor”) and a drive member (Figs. 1-2, motor shaft 1 with sleeve 2) Figs. 1-2, screwed sleeve 4 with sleeve 3) being rotationally connected to the drive member by means of a first one way spring clutch (Figs. 1-2, spring 5 and column 2, lines 10-13), and a second spring (Figs. 1-2, spring 7) being connected to the output member (Figs. 1-2, spring 7 connected to 3 via 5 and 6) and forming a one way clutch (column 2, line 7, “one-way brake”) between the output member and a fixed tube (Figs. 1-2, ring 9) forming part of a stationary housing (Figs. 1-2, housing of the motor 10), wherein the electrical actuator further comprises a regulation cup (Figs. 1-2, flywheel 6 which regulates the connection of the output. Flywheel 6 surrounds and holds 5, 3, and 2.) being configured to engage with the second spring to disconnect the output member from the fixed tube (column 2, lines 13-23).  
Regarding claim 11, Collyear discloses a vehicle (column 1, lines 34-38) comprising at least one  clutch (column 1, lines 48-51, e.g. screw portion causes engagement) comprising an electrical actuator (Figs. 1-2, and column 1 and column 2, lines 34-48) and an electric drive means (column 1, lines 45-46, “electric motor”) and a drive member (Figs. 1-2, motor shaft 1 with sleeve 2) being rotationally driven upon activation of the electric drive means, an output member (Figs. 1-2, screwed sleeve 4 with sleeve 3) being rotationally connected to the drive member by means of a first one way spring clutch (Figs. 1-2, spring 5 and column 2, lines 10-13), and a second spring (Figs. 1-2, spring 7) being connected to the output member (Figs. 1-2, spring 7 connected to 3 via 5 and 6) and forming a one way clutch (column 2, line 7, “one-way brake”) between the output member and a fixed tube (Figs. 1-2, ring 9) forming part of a stationary housing (Figs. 1-2, housing of the motor 10), wherein the Figs. 1-2, flywheel 6 which regulates the connection of the output. Flywheel 6 surrounds and holds 5, 3, and 2.) being configured to engage with the second spring to disconnect the output member from the fixed tube (column 2, lines 13-23).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Collyear (US Patent 2004650) in view of Schumann (US Patent Publication 20160230814, cited on the IDS dated 1/19/2021).
Regarding claim 10, Collyear discloses the clutch according to claim 9, wherein the clutch. (column 1, lines 48-51. Noting, based on this description one of ordinary skill in the art would expect this device to have a return biasing feature in the clutch.)
Collyear does not explicitly disclose the clutch is provided with elastic properties arising from a return biasing feature of the clutch.  
Schuman a clutch with spring actuation (abstract) with the clutch with elastic properties arising from a return biasing feature of the clutch (Fig. 9, ‘F’ and paragraphs [0069] and [0086]). Schuman teaches this opens the clutch from engagement (paragraph [0086]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collyear to incorporate a return biasing feature of Schuman to return the clutch to the open condition.
Regarding claim 13, Collyear, as modified Schumann, discloses a vehicle (Collyear, column 1, lines 34-38), comprising at least one clutch according to claim 10.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art does not disclose or render obvious the electrical actuator wherein a first end of the first spring is fixed to the output member, and a second end of the second spring is fixed to the drive member as well as to the regulation cup, in combination with the other elements required by claim 1.
The closest prior art, Collyear (US Patent 2004650) and Serkh (US Patent Publication 20170298995, cited on the IDS dated 1/19/2021), discloses an electrical 
	Regarding claim 6, the prior art does not disclose or render obvious the electrical actuator wherein the first spring is configured to provide for an {YB:01192258.DOC 12automatic return rotation of the output member when the second spring is maneuvered into its open position, in combination with the other elements required by claim 1.
The closest prior art, Collyear (US Patent 2004650), discloses an electrical actuator with spring clutches. Collyear discloses the first spring clutch, but does not disclose the first spring provides an automatic return rotation to the output member since the first spring is disconnected when in the open position of the second spring. It would not have been obvious to have modified the prior art without destroying the operation of the spring clutches.
Regarding claim 7, the prior art does not disclose or render obvious the electrical actuator wherein the regulation cup has a circular end at the axial position of a radially protruding end of the second spring, and at least one axial edge being configured to push the end of the second spring upon rotation of the regulation cup, in combination with the other elements required by claim 1.

	Claim 8 is allowable based on its dependency on claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LORI WU/Examiner, Art Unit 3655